Citation Nr: 0803560	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD), as a result of sexual 
assault, has been received.  

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD as a result of sexual assault.  


REPRESENTATION

Appellant represented by:  Alan J. Nuta, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to May 
1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision in which the RO confirmed 
and continued the denial of service connection for a 
psychiatric disability claimed as a result of in-service 
sexual assault.  In August 2003, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in October 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2005.

In the October 2005 SOC, the RO addressed the claim for 
service connection for a psychiatric disability as a result 
of sexual assault, on the merits.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim has been received-and, in view of the Board's 
favorable decision on the request to reopen-the Board has 
characterized the appeal as encompassing the two matters set 
forth on the title page.  

In response to the veteran's request for a hearing before a 
Veterans Law Judge in Washington, D.C., a January 2006 letter 
informed the veteran and his attorney that the hearing was 
scheduled in March 2006.  The record reflects that the 
veteran failed to report for his scheduled hearing, and that 
he has not requested rescheduling of the hearing.  

The Board also notes that, in February 2006, subsequent to 
the certification of appeal, the Board received 
correspondence from the veteran's attorney indicating that he 
was withdrawing as the veteran's representative in all claims 
at all levels.  There is no indication that the veteran has 
revoked his attorney's authority to act.  See 38 C.F.R. § 
20.607 (2007).  After an appeal has been certified to the 
Board, a representative may not withdraw services as a 
representative in the appeal unless good cause is shown on 
motion.  See 38 C.F.R. § 20.608(b) (2007).  Therefore, as a 
proper motion for withdrawal of services as a representative 
was not been filed, and no indication of cause provided, the 
veteran's current representative, Alan J. Nuta, remains his 
representative with respect with the matter herein decided 
(although the matter of representation is addressed in the 
remand, below).

The Board's decision reopening the claim for service 
connection for a psychiatric disability, to include PTSD, as 
a result of sexual assault, is set forth below.  The matter 
of service connection for a psychiatric disability, to 
include PTSD as a result of sexual assault, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an April 1995 rating decision, the RO determined that 
new and material evidence to reopen a claim for service 
connection for residuals of rape had not been received; 
although notified of the denial in a May 1995 letter, the 
veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the April 
1995 denial of the request to reopen is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1995 RO decision declining to reopen the 
previously denied claim for service connection for residuals 
of rape is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's April 1995 denial is 
new and material, the criteria for reopening the claim for 
service connection for psychiatric disability, to include 
PTSD, as a result of sexual assault, are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

In March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002), 
codified at 38 C.F.R. § 3.304(f)(3).

The veteran has consistently asserted that he has a 
psychiatric disability, to include PTSD, due to in-service 
sexual assault.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Where, as here, the alleged 
stressor is not combat related, the veteran's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen v.  Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet.  App. 389, 395 (1996).  See 
also Zarycki v. Brown, 6 Vet. App.  91, 98 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD  
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may  
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f)(3).

In January 1984, the veteran initially filed a claim for 
service connection for a psychiatric disability as a result 
of being raped in 1979.  In a July 1984 rating decision, the 
RO denied service connection for adjustment disorder with 
mixed emotional features, claimed as residuals of rape.  In 
September 1993, the veteran requested to reopen his claim; 
the RO denied that request in an April 1994 rating decision.  
In February 199,5 the veteran filed a claim for service 
connection for PTSD due to sexual trauma in service.  As 
noted above, in an April 1995 decision, the RO determined 
that new and material evidence to reopen the previously 
denied claim for service connection  had not been received.  
The basis for the April 1995 denial was that there was no 
evidence showing symptoms related to PTSD with a history of 
rape.  

The pertinent evidence of record at the time of the April 
1995 rating decision included the report of a May 1984 VA 
psychiatric examination, during which the veteran described 
being sexually assaulted by his executive officer in service, 
adding that he got venereal warts several weeks later.  The 
Axis I diagnosis was adjustment disorder with mixed emotional 
features.  Records of VA treatment from July 1992 to February 
1995 include the veteran's descriptions of the in-service 
sexual assault and Axis I diagnoses of bipolar disorder, 
depressed mood with adjustment disorder, history of bipolar 
disorder, history of polysubstance abuse, and antisocial 
personality disorder.   

Also of record at the time of the April 1995 rating decision 
were reports of private treatment dated from August 1991 to 
September 1994, which also reflect a reported history of 
sexual assault in service.  These treatment reports include 
diagnoses of major depression, polysubstance abuse, bipolar 
disorder, and adjustment disorder with disturbance of 
conduct/emotions.  

Although notified of the RO's April 1995 denial in a May 1995 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed his current claim for service connection 
for PTSD, depression, and other psychiatric problems 
resulting from in-service sexual assault in January 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
August 2002 continued denial of service connection for PTSD.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Some of the pertinent evidence added to the file since the 
RO's April 1995 denial is summarized below.

Records of private treatment, dated from February to October 
2002, reflect the veteran's reports of being raped by his 
executive officer in service, from which the veteran reported 
that he was given genital warts.  The Axis I diagnoses were 
bipolar disorder and PTSD.  On initial evaluation in February 
2002 and on discharge summary in October 2002, the physician 
noted past trauma on Axis IV.  In connection with treatment 
in February 2002, the physician noted past trauma while in 
the Marines on Axis IV.  

Also associated with the claims file since April 1995 are the 
veteran's service medical records and service personnel 
records.  These records confirm that the veteran's alleged 
assailant was his superior commissioned officer, and indicate 
that, during treatment in August 1979, the veteran asked to 
be checked for possible venereal disease.  In November 1980, 
the veteran was treated for perianal warts for the prior  8 
months, with a diagnosis of condylomata acuminata, perianal 
and intraanal.  In December 1980, the veteran was admitted to 
the Naval Drug Rehabilitation Center; however, as indicated 
in a January 1981 record, he performed unsatisfactorily in 
the program.  A March 1981 memorandum reflects that the 
veteran's commanding officer recommended an honorable 
discharge by reason of unsuitability due to alcohol and drug 
abuse.  An April 1981 memorandum from the commanding general 
recommended honorable discharge by reason of unsuitability 
due to personal abuse of drugs other than alcoholic 
beverages.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim now characterized as one for 
service connection a psychiatric disability, to include PTSD 
as a result of sexual assault.  

At the time of the April 1995 rating decision, there was no 
diagnosis of PTSD of record, nor was there any nexus between 
a current psychiatric disability and the veteran's alleged 
in-service sexual assault.  The February 2002 record of 
private treatment reflects Axis I diagnoses of bipolar 
disorder and PTSD, and notes past trauma in the Marines on 
Axis IV.  As such, this record of treatment reflects current 
diagnoses of psychiatric disabilities, to in include PTSD, 
and includes comment that can be can be construed as tending 
to relate these disorders to the veteran's claimed in-service 
sexual assault.  

Further, the veteran's service medical records and service 
personnel records associated with the claims file since April 
1995 include his request to be tested for possible venereal 
disease in the same year of the reported sexual assault, 
diagnoses of condylomata acuminata, and treatment for 
substance abuse.  This evidence is the type of evidence that 
can corroborate the veteran's account of the alleged in-
service assault.  See 38 C.F.R. § 3.304(f)(3).  

The Board finds notes that the above-described evidence is 
"new" in that it was not before agency adjudicators at the 
time of the April 1995 denial of the request to reopen the 
previously denied claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it relates to 
evidence of a current psychiatric disability, to include 
PTSD, related to in-service sexual assault, and includes 
evidence which can corroborate the alleged assault.  Hence, 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a psychiatric disability, to include PTSD as a result of 
sexual assault.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
psychiatric disability, to include PTSD as a result of sexual 
assault, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disability, to include PTSD, as 
a result of sexual assault, has been received, to this 
limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted. 

As discussed above, the claims file includes a record of 
private treatment in  2002 which reflects the veteran's 
description of the alleged in-service sexual assault, and the 
physician's diagnoses of bipolar disorder and PTSD.  In 
February 2002, the physician specifically noted past trauma 
in the Marines on Axis IV.   However, it is not clear 
whether-aside from consideration of the veteran's own 
assertions-there is an evidentiary basis for the physician's 
comments.  For example, the record does not identify what, if 
any documents in the claims file, were considered.  As such, 
the  Board finds that medical opinion, based on examination 
and full consideration of the veteran's documented history 
and assertions, that explicitly addresses the question of 
whether the record tends to establish that the veteran's 
alleged personal assault actually occurred, and, if so, 
whether this stressor resulted in PTSD or another psychiatric 
disability, is needed to resolve the claim on appeal.  See 
38 C.F.R. § 3.304(f)(3).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination, by a psychiatrist, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, shall result in denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

The Board also notes that review of the claims file reveals 
that there may be pertinent Federal records outstanding.  In 
this regard, a record of private treatment in December 1993 
indicates that the veteran had been denied SSI, but planned 
to reapply.  A record of VA hospitalization in February 1995 
notes that the veteran had applied for SSI benefits a week 
earlier.  However, no records regarding claims for disability 
benefits with the Social Security Administration (SSA) have 
been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decisions 
regarding the claims for disability benefits pertinent to the 
claim for service connection for a psychiatric disability, to 
include PTSD, as well as copies of all medical records 
underlying those determinations, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file includes reports of hospitalization at the Martinsburg 
VA Medical Center (VAMC) in July and August 1992, September 
1993, and February 1995.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
from the Martinsburg VAMC since February 1995, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

The Board further notes that, here, the veteran's claim for 
service connection for a psychiatric disability, to include 
PTSD, derives from a personal assault claimed to have 
occurred during service.  As noted above, 38 C.F.R. 
§ 3.304(f)(3) provides that evidence other than service 
records may corroborate the occurrence of a stressor.  VA may 
not deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred.  38 C.F.R. § 3.304(f)(3).  The RO has not furnished 
notice to the veteran that adequately sets forth the criteria 
for establishing service connection for PTSD as due to 
personal assault, and the alternative means for establishing 
the occurrence of the claimed in-service stressor.  

Therefore, the RO should, through compliant notice, also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim for service connection, on 
the merits, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The letter should clearly advise the veteran that 
evidence from sources other than his service records, or 
evidence of behavior changes, may constitute credible 
supporting evidence of the stressor, and allow him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should request that the appellant 
submit all evidence in his possession, and ensure that its 
letter to him meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance. 
 Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for service connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must advise Mr. Alan J. Nuta 
that, under the facts of this particular 
case, his February 2006 attempt to 
withdraw from representing the veteran 
failed to meet the requirements of 
38 C.F.R. § 20.608, as he did not file a 
proper motion for withdrawal of services 
as a representative, nor was any 
indication of cause provided.  If he 
wishes to withdraw from representing the 
veteran, he must submit such a motion and 
document the fact that he provided notice 
of his intent to withdraw in accordance 
with the provisions of 38 C.F.R. 
§ 20.608.  In the event that Mr. Nuta 
properly withdraws from representing the 
veteran, the veteran must be afforded the 
opportunity to select new representation.  

2.  The RO should obtain from the SSA a 
copy of any decision(s) regarding the 
veteran's claims for disability benefits, 
pertinent to the claim for service 
connection for a psychiatric disability, 
to include PTSD, as well as copies of all 
medical records underlying those 
determinations.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should obtain from the 
Martinsburg VAMC all records of 
evaluation and/or treatment of any 
psychiatric disability, to include PTSD, 
since February 1995.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for a psychiatric disability, 
to include PTSD, on the merits, that is 
not currently of record. 

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies, to include psychological 
testing, should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
claimed assault alleged by the veteran to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes, or of the veteran's August 1979 
request for testing for venereal disease, 
or in-service treatment for condylomata 
acuminata.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that any 
in-service stressful experience(s) 
described by the veteran occurred.  

If the examiner determines that any 
claimed in-service stressful event, to 
include the claimed assault, occurred, he 
or she should then make a determination 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) the veteran has PTSD and/or 
other psychiatric disability  as a result 
of the established in-service stressor. 
The examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure 
to such an in-service event has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the veteran's 
verified stressor.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a psychiatric 
disability, to include PTSD, as a result 
of sexual assault.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


